                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAVON GOOD,                                          Case No. 19-cv-05991-SI
                                   8                    Plaintiff,
                                                                                              ORDER OF TRANSFER
                                   9             v.
                                                                                              Re: Dkt. No. 1
                                  10     RALPH DIAZ, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Ravon Good filed this civil rights action under 42 U.S.C. § 1983, complaining of events or

                                  14   omissions that occurred at the California State Prison in Vacaville, where he was denied early parole

                                  15   consideration under Proposition 57. That prison is located in Solano County, within the venue of

                                  16   the Eastern District of California. The two defendants work at the California Department of

                                  17   Corrections and Rehabilitation headquarters in Sacramento County, and apparently reside in the

                                  18   Eastern District of California. No defendant is alleged to reside in, and none of the events or

                                  19   omissions giving rise to the complaint occurred in, the Northern District of California. Venue

                                  20   therefore would be proper in the Eastern District, but not in the Northern District of California. See

                                  21   28 U.S.C. § 1391(b). Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a),

                                  22   this action is TRANSFERRED to the United States District Court for the Eastern District of

                                  23   California. The clerk shall transfer this matter.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 3, 2019

                                  26                                                       ______________________________________
                                                                                           SUSAN ILLSTON
                                  27                                                       United States District Judge
                                  28
